The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in the Claim Set filed 09/27/2021
Claim 1 has been amended to recite a lanthionizing chemical relaxer.
    Applicants elected a species in the reply filed 9-19-2018: A. Neutralizing composition: (i) maleic acid (carboxylic acid); (ii) monoethanolamine (monoalkonaolamine). B. neutralizing conditioner (i) maleic acid (carboxylic acid); (ii) monoethanolamine (monoalkonaolamine); (iii) behentrimonium methosulfate (surfactant); (iv) cetearyl alcohol (fatty compound); propylene glycol (water soluble solvent).
Herein, claims 1-24 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/14/2021, 9/14/2021 and 10/19/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rautenberg-Groth et al (US20170119122, cited in IDS filed 8/13/2018, Cite No. AA*) [Rautenberg-Groth] in view of Mintel (GNPD Step 3 Conditioner, p.1-4, February, 2017; XP002783016, cited in IDS filed 8/13/2018, Cite No. CB) [Mintel] and Albert et al (US 20130280199) [Albert] is withdrawn in view of the claim amendments in favor of the New Grounds of Rejection as set forth below.



New Grounds of Rejection

(necessitated by claim amendments)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

(1) Determining the scope and contents of the prior art. 
(2) Ascertaining the differences between the prior art and the claims  
    issue. 
(3) Resolving the level of ordinary skill in the pertinent art. 
(4) Considering objective evidence present in the application 
    indicating obviousness or nonobviousness.



Claims 1-24 under pre-AIA  35 U.S.C. 103(a) are rejected as being unpatentable over Rautenberg-Groth et al (US20170119122, of record) [Rautenberg-Groth] in view of Lechner et al (WO2016058749, rejection is referenced to English Equivalent US 20170252291; EPO English Machine Translation attached), Nguyen et al (USP 6562327), Mintel (GNPD Step 3 Conditioner, p.1-4, February, 2017; XP002783016, of record) [Mintel] and Albert et al (US 20130280199, of record) [Albert]. 
Regarding claims 1-3, 5, 6, 8, 10 and 13-22,
Rautenberg-Groth teaches a method comprising applying a cosmetic agent (b) to the keratinic fibres that have been treated with a permanent waving agent: keratin-reducing agent; B2) leaving the cosmetic agent (b) to take effect for a period of from 2 to 60 minutes [0008-0010]; See entire document); wherein the agent is a neutralizing composition comprising 7.5 to 17.5% by weight maleic acid (elected species) and/or succinic acid (carboxylic acid), 5.0 to 15.0% by weight 2-aminoethan-1-ol elected species), also called monoethanolamine (monoalkanol amine) and water, which reads on claim 1, parts A and B. Moreover, 7.5 to 17.5% by weight maleic acid and/or succinic acid that overlaps or lie inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Rautenberg-Groth teaches that the ratio by weight of carboxylic acid to monoalkanol amine lies at a value of from 1.0 to 5.0, preferably from 1.2 to 3.8, more preferably from 1.3 to 2.5, and very particularly preferably from 1.4 to 2.2 [0246]. Moreover, Rautenberg-Groth teaches that the cosmetic agent is rinsed with a conditioner [0047].
Rautenberg-Groth differs from the claims in that the document does not teach that the permanent waving composition comprises a lanthioizing chemical relaxer, i.e., alkaline agent comprising hydroxide ions (See Specification on page 2, lines 13-20) and allowing a neutralizing conditioner to remain on the hair for about 5-30 minutes. 
However, Lechner, Nguyen, Mentel and Albert, as a whole, cure the deficiencies.

method step a) preferably includes as alkalizing agent at least one compound from the group comprising sodium
hydroxide, potassium hydroxide and ammonium hydroxide, whereon these alkalizing agents are stable even in the presence of the reducing compound(s) and do not result in instability or pH fluctuations of the reducing agents [0024], wherein the use of these alkalizing agents has proven to be particularly advantageous with regard to the pH stability and storage stability of the reducing agents (Ml) [0025].
Nguyen teaches that that the present invention provides a composition for lanthionizing keratin fibers comprising at least one multivalent metal hydroxide and at least one complexing agent effective for
dissociating said at least one multivalent metal hydroxide in sufficient quantity to effect lanthionization of said keratin 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the composition as taught by Rautenberg-Groth to further comprise an alkalizing agent, e.g., sodium hydroxide, for setting the desired pH and for assisting with hair swelling, i.e., enlargement of the hair diameter, wherein an alkalizing agent is particularly advantageous with regard to the pH stability and storage stability of the reducing agents as taught by Lechner, such that it would be obvious to those skilled in the art that it would necessarily follow that the alkalizing agent would provide hydroxide ions. Moreover, the hydroxide ions would penetrate the hair and provide the hair relaxing process through a cystine to lanthionine transformation in accordance with the attaching of Nguyen. Moreover, the composition comprising reducing agent and one or more alkalizing agent as taught by Rautenberg-Groth, Lechner and Nguyen, as a whole, would provide a lanthionizing chemical relaxer composition, as instantly claimed.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements as claimed by known methods 
Mentel teaches a hair conditioner comprising maleic acid (elected species) (dicarboxylic acid), monoethanolamine (elected species) (e.g., C2-monolalkanolamine), behentrimonium methosulfate (elected species) (catioinic surfactant), ceterary alcohol (elected species) (fatty compound) and propylene glycol (elected species) (water-soluble solvent) (See ingredients page 3 (in middle of page).
Albert teaches a cosmetic compositions , preferably, leave-in conditioners, for treating keratin fibres such as hair, wherein the compositions are preferably leave-in conditioners (Abstract; [0389-0401]; See entire document), wherein rinsing out the conditioner comprises a leave-on time, which consists in applying an effective amount of conditioner to the hair and rinsing it out after a leave-on time, wherein the leave-on time of the conditioner is preferably between 1 minute and 10 minutes [0402-0406], wherein the leave-on time overlaps with the claim limitation of about 5-30 minutes. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
Thus, one of ordinary skill in the art would have been motivated to apply an effective amount of a hair conditioner, wherein the hair conditioner preferably comprises a leave-on time that includes applying the hair conditioner to the hair and then subsequently rinsing out the hair conditioner after a leave-on time of about 1 minute to 10 minutes to best achieve a desired result in view of the teachings of Mentel and Albert, as a whole, while having a reasonable expectation of success.
Regarding claim 4,
Rautenberg-Groth teaches a neutralizing composition comprising 7.5 to 17.5% by weight maleic acid and/or succinic acid (carboxylic acid), which overlaps with ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 7,
Rautenberg-Groth teaches a neutralizing composition comprising 2-aminoethan-1-ol (also called monoethanolamine).


Regarding claim 9,
Mentel teaches a neutralizing conditioner comprising monoethanolamine.
Regarding claims 11 and 12, 
Rautenberg-Groth teaches a neutralizing composition comprising about 85-98% water (See [0235-0241{, wherein the remaining water component would provide an amount of water that lies within the claimed percent amount. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Mentel teaches that the conditioner comprises aqua (water). It would have been within the purview of one of ordinary skill in art to optimize the amount of water to best achieve a desired result. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding claims 23 and 24, 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective 
Therefore, it would be the natural result of the combination of the prior art elements to provide a method comprising increasing a mean Young's modulus of the hair by at least 10% relative to hair treated with only a chemical relaxer composition; and, a method comprising increasing a mean break stress of the hair by at least 10% relative to hair treated with only a chemical relaxer composition. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms. More importantly, inherency may supply a missing claim limitation in an obviousness analysis so long as “the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWIPharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive.
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide 

Response to Arguments
Applicants argue that Rautenberg-Groth does not disclose a lanthionizing chemical relaxer. Mintel and Albert do not remedy this deficiency. Further, a skilled artisan would not have been motivated to alter Rautenberg-Groth to include a lanthionizing chemical relaxer in view of the requirement to use of a reducing agent to cleave the disulphide bonds being "essential to the invention" of Rautenberg-Groth.

Applicant’s arguments have been fully considered but they are not persuasive, because one of ordinary skill in the art would have been motivated to include an alkalizing agent in the composition as taught by Rautenberg-Groth because the alkalizing agents would provide pH stability and storage stability of the reducing agents contained therein, wherein it would necessarily follow that an alkalizing agent would generate hydroxide ions such that an alkaline reaction would be initiated by the hydroxide ions, wherein the release of hydroxide ions would advantageously penetrate the hair and drive the hair relaxing 

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00- 6:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626